Title: To Thomas Jefferson from Nathaniel Macon, 2 February 1822
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Washington
2 Feby 1822
Your letter of the 23. of last november was received soon after my arrival at this place, The answer has been delayed, under the belief, that the meeting of Congress, would add greatly to the number of your correspondents, & that it would be more acceptable, to wait till you had got clear of themThe plan of the federal court, seems to be to keep pace with Congress, The decisions do not go beyond, the system of internal improvements, which has often been before the national Legislature & receive the sanction of both branches . As Congress attempt to get power by stretching the constitution to fit its views, it is to be expected, if  other departments do not check the attempt, that each of them, will use the same means to obtain power, & thus destroy any check, that was intended by the division of power in to three distinct & separate bodies; The Legislative, Executive & Judicial; The great principle of the American governments is election for short periods yet in most of them, it has been departed from in the Judiciary; this is attempting to mix principles, which cannot be united, that is to make men by the tenure of office, independent & upright, who are not so from nature or principle: The tenure of good behavior is a violation of the elective principle, it remains to be determined whether governments uniting two opposite principles will go on smoothly; Again in many of them, a check is intended by having two branches in the legislature, generally elected by the same electors, some requiring one qualification & some another for the elector, but not one of them, seem to me, to have followed the law of nature, in the requisites for the electors or elected, in some advances have been made toward it: That two branches are necessary in the legislature is not doubted, & that they ought to be elected for short periods, and that the executive should not be elected for a longer period than the legislative, & that Judges, ought not to hold their office during good behavior, but for a fixed time; but with great deference to the opinions of others; a plan will be stated, which has not that I know off been tried, it is this, Let the most numerous branch of the legislature be elected  by all free whites of the age of 21. years, except paupers, lunatics, & those who have committed crime, & every elector be eligible, let the other branch be elected by the same sort of people above a given age; every elector as in the other case to be eligible, The age for this branch ought not to be less than 30 years, perhaps forty would be better; The right to vote for both branches would depend on age & moral character; The object to let every man have a part in the government, & one branch at an age beyond youthful heat; Pardon my troubling you, with my crude thoughts on this great subject, it is more pleasing to communicate them, than the doings of others, which have not been approved, I fear we are approaching the state, the Israelites were in a few years after the death of JoshuaThis letter is much longer than I expected when I begun, yet was I to follow my feelings, it would be longer; I know you do not wish to increase the number of your correspondents, & I would be the last man in the world to give you trouble, but while I live, I shall remainyour friendNathl Macon